DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 7, the claim appears to recite “the first surface is opened”, however, the specification discloses the side surface is opened.  The first surface 951 is attached to a film element.  As such it is unclear what the applicant is attempting to claim, the claim will be examined in accordance with the disclosure and figures, which indicate the side surface is opened.
Regarding claims 1, 4, 10, 13, and 14, the phrase “gel-like” is indefinite, as it is unclear what other types of materials the applicant would consider to be equivalent to a gel, or like a gel.
Claims 2, 3, 5-9, 11, 12, and 15-17 are rejected due to their dependence upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,148,830 to Chen.
Re-claim 1, Chen discloses a damper (i.e. shock absorber, see abstract), comprising: a gel member (see figure 2a and central member, denoted in the disclosure as G); a first film (such as top or bottom layer M) is joined to a first surface of the gel member in a thickness direction; a side surface of the gel member is located between a second surface opposite to the first surface of the gel member in the thickness direction and the side surface is opened (see figure 2a).  It is noted that figure 2b of Chen shows a first surface opened.
Re-claim 2, the first film is larger in size than the first surface.
Re-claim 4, a second film is joined to the second surface of the gel member.
Re-claim 5, the second film is larger in size than the second surface.
Re-claims 7 and 8, Chen further discloses various uses of the damper member, including a first member; a second member capable of moving relative to the first member, in the damper member, the first surface is bonded (i.e. physically interlocked, see column 13 line 67) via the 
Re-claim 9, Chen further discloses various uses of the damper member, including a first member; a second member capable of moving relative to the first member, in the damper member, the first surface is bonded (physically interlocked) via the first film to the first member, the second surface of the gel member contacts the second member.
Re-claim 10, the second surface of the gel member adheres to the second member by adhesive of the gel member.  Chen discloses various arrangements for the gel member (G) and the material layer (M), see column 2 lines 46-67.  The damper can include only a G layer and one M layer, wherein the G layer is mounted to at least one external member, such as the second member.
Re-claim 11, the second surface of the gel member is bonded (physically interlocked) to the second member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 6,660,203 to Fujimoto et al.
Chen teaches that the damper member and its various elements including the first film can be manufactured to any desired thickness (see column 16 lines 26-30).  However, Chen fails to specify the first film thickness less than 100 micrometers.
Fujimoto et al. teach a sheeting material having a central gel member core, on each surface is placed a film.  The film members have a thickness of 30 micrometers to 50 micrometers, depending upon the thickness of the gel member, see column 8 lines 18-22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected as a thickness for the first film of Chen a value less than 100 micrometers as taught by Fujimoto et al., as this would have kept the overall thickness of the damper member to a minimum.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Chen teaches the damper member may take on any shape desired, which includes forming the side surface with a slope, as this is interpreted as a desired shape to achieve a specific result.  It would have been obvious to one of ordinary skill in the art before the effective filing date as a matter of design choice to have formed the side surface with a slope, as this feature is not disclosed as solving any problem in the art, and having formed the side surface of the gel member of Chen with a slope would not have affected its performance or function.
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of 2017/0310203 A1 to Takeda et al.

Takeda et al. teach an actuator comprising a drive mechanism configured to move a second member relative to the first member, the actuator further comprises a damper mechanism 7/70 (gel member).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the usefulness of the damper mechanism of Chen in an actuator comprising a magnetic drive mechanism as taught by Takeda et al., so as to damp vibrations between the first and second members.
Re-claim 17, Chen fails to the use of the damper mechanism with a tactile device comprising a magnetic drive mechanism configured to move the second member relative to the first member.
Takeda et al. teach a tactile device comprising a magnetic drive mechanism configured to move a second member relative to the first member, the actuator further comprises a damper mechanism 7/70 (gel member).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the usefulness of the damper mechanism of Chen in a tactile device comprising a magnetic drive mechanism as taught by Takeda et al., so as to damp vibrations between the first and second members.
Allowable Subject Matter
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen teaches a gel composite damper.  Nakamura et al., Nakanishi and Uchida et al. each teach a gel (or viscoelastic) composite and method of manufacture.  Fujimoto et al. teach a gel member having first and second film members.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 17, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657